UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4346



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


PHILLIP SCOTT SPIVEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cr-00220-JAB-1)


Submitted:   July 1, 2008                 Decided:    July 25, 2008


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Anand P.
Ramaswamy, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a written plea agreement, Phillip Scott

Spivey entered a conditional guilty plea to being a felon in

possession of a firearm, in violation of 18 U.S.C.A. §§ 922(g)(1),

924(e) (West 2000 & Supp. 2008).          Spivey reserved the right to

challenge on appeal the district court’s denial of his motion to

suppress the evidence seized during a traffic stop.             We have

reviewed the record and find no reversible error.

           On December 1, 2006, Montgomery County (North Carolina)

Sheriff Deputy Michael Concannon and Biscoe Police Officer M.

Glover stopped a vehicle due to an expired inspection sticker and

license registration.     Spivey sat in the front passenger seat.

Concannon asked Spivey to exit the vehicle; a frisk of his person

did not reveal any weapons.    Concannon did not place Spivey under

arrest and left him with Glover.     Concannon then looked underneath

the front passenger seat and found a loaded handgun.              Spivey

admitted it was his firearm.

           The sole issue on appeal is whether Concannon’s search of

the vehicle was a valid protective search authorized under Michigan

v. Long, 463 U.S. 1032 (1983).      Under Long, a police officer may

conduct a protective search of the passenger compartment of a

lawfully   stopped   automobile   where    the   “officer   possesses   a

reasonable belief based on ‘specific and articulable facts which,

taken together with the rational inferences from those facts,


                                  - 2 -
reasonably warrant’ the officer in believing that [a] suspect is

dangerous and the suspect may gain immediate control of weapons”

within the vehicle.    Id. at 1049-50 (quoting Terry v. Ohio, 392

U.S. 1, 21 (1968)).

           Concannon conducted the protective search of the vehicle

because he considered Spivey to be armed and dangerous due to

Spivey’s criminal history.       Concannon knew Spivey often carried

firearms, had multiple prior convictions involving firearms, and

had pending charges for shooting into a house occupied by children.

We have held:

     Quite simply, reasonable suspicion of a suspect’s
     dangerousness need not be based solely on activities
     observed by the police during or just before the relevant
     police encounter, but can be based on the suspect’s
     commission of violent crimes in the past--especially when
     those crimes indicate a high likelihood that the suspect
     will be ‘armed and dangerous’ when encountered in the
     future.

United States v. Holmes, 376 F.3d 270, 278 (4th Cir. 2004).         We

conclude   Concannon   had   a     reasonable   belief   of   Spivey’s

dangerousness sufficient to conduct a protective search of the

vehicle.

           Accordingly, we affirm Spivey’s conviction.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                              AFFIRMED



                                 - 3 -